Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is response to original filings made on 6/25/2019. Claims 1-20 are pending. 
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,395,043. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the following: generate an encoded data slice from a dispersed storage encoding of a data object; determine when the encoded data slice will not be stored in local dispersed storage; when the encoded data slice will not be stored in the local dispersed storage: dispersed storage encode the encoded data slice into a plurality of elastic slices; store the plurality of elastic slices in a plurality of storage units of an elastic dispersed storage; generate, cryptographic material and an elastic storage pointer for each of the elastic slices indicating a location of a corresponding one of the elastic slices in the elastic dispersed storage; generate a read error indicator based on the cryptographic material, wherein the read error indicator is used to verify the encoded slice data or the elastic slices; and store the cryptographic material and the elastic storage pointer in the local dispersed storage. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Quigley et al. (Patent Publication No. 2010/0332751 and Quigley hereinafter) in view of Grube et al. (US Patent Publication No. 2011/0055661 and Grube hereinafter).

As to claims 1, 9 and 17, Quigley teaches a method for execution by a processing unit that includes a processor, the method comprises: 
generating an encoded data slice from a dispersed storage encoding of a data object (i.e,. …teaches in paragraph 0055 the following: “the DS processing 34 error encodes (e.g., forward error correction (FEC), information dispersal algorithm, or error correction coding) and slices (or slices then error encodes) the data segment into a plurality of error coded (EC) data slices 42-48);
generating cryptographic material and an elastic storage pointer for each of the elastic slices indicating a location of a corresponding one of the elastic slices in the elastic dispersed storage (i..e, …teaches in paragraph 0084 the following: “the type of manipulation may be compression (e.g., Lempel-Ziv-Welch, Huffman, Golomb, fractal, wavelet, etc.), signatures (e.g., Digital Signature Algorithm (DSA), Elliptic Curve DSA, Secure Hash Algorithm, etc.), watermarking, tagging, encryption (e.g., Data Encryption Standard, Advanced Encryption Standard, etc.), adding metadata (e.g., time/date stamping, user information, file type, etc.), cyclic redundancy check (e.g., CRC32), and/or other data manipulations 

Quigley does not expressly teach:
determining when the encoded data slice will not be stored in local dispersed storage,
when the encoded data slice will not be stored in the local dispersed storage,
dispersed storage encoding the encoded data slice into elastic slices; 
storing the elastic slices in a plurality of storage units of an elastic dispersed storage
generating a read error indicator based on the cryptographic material, 
wherein the read error indicator is used to verify the encoded slice data or the elastic slices; 
and storing the cryptographic material and the elastic storage pointer in the local dispersed storage.

In this instance the examiner notes the teachings of prior art reference Grube. 
With regards to applicant’s claim limitation element of, “determining when the encoded data slice will not be stored in local dispersed storage”, teaches in paragraph 0087 the following: “When the EC data slice (or sub-slice) is not to be sub-sliced, the method continues to step 110 where the DS storage unit stores the EC data slice (or sub-slice) locally and update its local storage location table. If, however, the EC data slice (or sub-slice, etc.) is to be sub-sliced, the method continues at step 112 where the DS storage unit determines the sub-slicing encoding function (e.g., how to re-disperse).”.

With regards to applicant’s claim limitation element of, ”dispersed storage encoding the encoded data slice into elastic slices”, teaches in paragraph 0087 the following: “If, however, the EC data slice (or sub-slice, etc.) is to be sub-sliced, the method continues at step 112 where the DS storage unit determines the sub-slicing encoding function (e.g., how to re-disperse). Such a determination may be based on instructions included with the EC data slice, the user ID, the vault ID, a priority level of the EC data slice, the type of data in the EC data slice, a command from a parent level DSN memory level, a command for the DS processing module, and/or any other variable to improve memory performance.”. 
With regards to applicant’s claim limitation element of, “storing the elastic slices in a plurality of storage units of an elastic dispersed storage”, teaches in paragraph 0115 the following: “The method may include another step where the DS processing module outputs the plurality of encoded further sub-slices to the second plurality of DS storage units.”.
With regards to applicant’s claim limitation element of, “generating a read error indicator based on the cryptographic material”, Grube teaches 0111 the following: “determining a security threshold for the plurality of encoded slices based on a read threshold of the error encoding function. For example, in a 16 wide encoding scheme and a read threshold of 10, the security threshold may be 7 or more such that at least one slice of the read threshold is sub-sliced. Once the security threshold is established, the encoded slice, or slices, is selected”. 

With regards to applicant’s claim limitation element of, “and storing the cryptographic material and the elastic storage pointer in the local dispersed storage”, teaches in paragraph 0083 the following: “virtual DSN address may be encrypted to enhance security of the system”. Further teaches in paragraph 0084 the following: “The index into the virtual DSN address space 102 by vault and file name creates the slice names (i.e., virtual DSN addresses) to use as an index into the virtual DSN address to physical location table 104. The virtual DSN address to physical location table 104 is sorted by vaults and pillars so that the subsequent addresses are organized by pillar of the file segments that have EC data slices with the same slice identifier and hence are typically stored at the same DS storage unit”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Quigley with the teachings of Grube by including the feature of data re-dispersion. Utilizing data re-dispersion as taught by Grube above allows a system to provide comprehensive data storage and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Quigley's system will obtain the capability to provide enhanced data communication. 

As to claims 2, 10 and 18,  the system of Quigley data storage however not expressly teach a method of claim 1 wherein determining when the encoded data slice will not be stored in local 
In this instance the examiner notes the teachings of prior art reference Grube.
Grube teaches in paragraph 0087 the following: “When the EC data slice (or sub-slice) is not to be sub-sliced, the method continues to step 110 where the DS storage unit stores the EC data slice (or sub-slice) locally and update its local storage location table. If, however, the EC data slice (or sub-slice, etc.) is to be sub-sliced, the method continues at step 112 where the DS storage unit determines the sub-slicing encoding function (e.g., how to re-disperse). Such a determination may be based on instructions included with the EC data slice, the user ID, the vault ID, a priority level of the EC data slice, the type of data in the EC data slice, a command from a parent level DSN memory level, a command for the DS processing module, and/or any other variable to improve memory performance.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Quigley with the teachings of Grube by including the feature of data re-dispersion. Utilizing data re-dispersion as taught by Grube above allows a system to provide comprehensive data storage and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Quigley's system will obtain the capability to provide enhanced data communication. 

As to claims 3 and 11, Quigley teaches a method of claim 1 wherein the elastic storage pointer includes a memory identifier associated with the elastic dispersed storage or a data object identifier (i.e., ..Quigley teaches as part of his claim 12 the following: “a data object identifier”. ).

As to claims 4 and 12, Quigley teaches a method of claim 1 wherein the elastic storage pointer includes a namespace location associated with the elastic dispersed storage (i.e., …teaches in paragraph 0056 the following: “DS processing unit 16 creates a unique slice name”.).

As to claims 5 and 13, Quigley teaches a method of claim 1 wherein the elastic storage pointer includes a slice name associated with the corresponding one of the elastic slices, a slice name associated with the encoded data slice or a revision identifier associated with the encoded data slice (i.e., …teaches in paragraph 0056 the following: “DS processing unit 16 creates a unique slice name”.).

As to claims 6 and 14, the system of Quigley teaches slice data however Quigley does not expressly teach a method of claim 1 further comprising: sending the encoded data slice to another processing unit associated with the elastic dispersed storage for dispersed storage encoding the encoded data slice into other elastic slices and storage of the other elastic slices in a plurality of storage units of the elastic dispersed storage.
In this instance the examiner notes the teachings of prior art reference Grube. 
Grube teaches in paragraph 0115 the following: “The method may include another step where the DS processing module outputs the plurality of encoded further sub-slices to the second plurality of DS storage units.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Quigley with the teachings of Grube by including the feature of data re-dispersion. Utilizing data re-dispersion as taught by Grube above allows a system to provide comprehensive data storage and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Quigley's system will obtain the capability to provide enhanced data communication. 

As to claims 7 and 19, Quigley teaches a method of claim 1 wherein the cryptographic material includes at least one of: a key encryption key; encryption key; hash-message authentication code (HMAC) key; digital signing key; or a public/private key pair (i.e. …teaches in paragraph 0084 the following: “the type of manipulation may be compression (e.g., Lempel-Ziv-Welch, Huffman, Golomb, fractal, wavelet, etc.), signatures (e.g., Digital Signature Algorithm (DSA), Elliptic Curve DSA, Secure Hash Algorithm, etc.), watermarking, tagging, encryption (e.g., Data Encryption Standard, Advanced Encryption Standard, etc.), adding metadata (e.g., time/date stamping, user information, file type, etc.), cyclic redundancy check (e.g., CRC32), and/or other data manipulations to produce the pre-manipulated data segment).

As to claim 15, Quigley teaches a processing system of claim 9 wherein a write request response is received from the local dispersed storage in response to the storing of the elastic storage pointer (i.e., …teaches in paragraph 0083 the following: “In an example of write operation, the pre-slice manipulator 75 receives a data segment 90-92 and a write instruction from an authorized user device. The pre-slice manipulator 75 determines if pre-manipulation of the data segment 90-92 is required and, if so, what type. The pre-slice manipulator 75 may make the determination independently or based on instructions from the control unit 73, where the determination is based on a computing system-wide predetermination, a table lookup, vault parameters associated with the user identification, the type of data, security requirements, available DSN memory, performance requirements, and/or other metadata.”.).
Allowable Subject Matter
Claims 8, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRYAN F WRIGHT/               Examiner, Art Unit 2497